433 F.2d 980
Jewel Bertram WOOLEY, Jr., Petitioner-Appellee,v.CONSOLIDATED CITY OF JACKSONVILLE and Duval County, State ofFlorida, Respondents-Appellants.
No. 29583 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431

F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 27, 1970.
David U. Tumin, Asst. Counsel, James C. Rinaman, Jr., Gen. Counsel, William L. Durden, Special Counsel, Jacksonville, Fla., for respondents-appellants.
Robert W. Elrod, Jacksonville Beach, Fla., amicus curiae, Fla.  Municipal Judges Assn.
Jewel Bertram Wooley, Jr. pro se; Samuel S. Jacobson, (Court-appointed) Datz & Jacobson, Jacksonville, Fla., for petitioner-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
In this case the District Court held that a defendant in a municipal court, in the absence of waiver, has a right to counsel if the potential penalty in all pending charges could amount to as much as imprisonment for 90 days or a fine of $500.


2
The decision of the District Court is reported, 308 F.Supp. 1194 (M.D., Fla., 1970).  We agree with the District Court that a prisoner in the custody of municipal authorities may, in proper cases, have the benefit of the writ of habeas corpus.  We consider it of no moment that the pro se petitioner did not correctly style his case.


3
We further agree that this petitioner-appellee was entitled to the benefit of the decision rendered in Harvey v. Mississippi, 5 Cir., 1965, 340 F.2d 263.


4
The judgment of the District Court is Affirmed.